Title: From George Washington to John Hancock, 30 November 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge 30th November 1775

I had the honour to write you the 28th Instant by Captain Joseph Blewer—Last evening I received the agreeable account

of the Schooner Lee, Comanded by Captain Manly haveing taken & Carried in to Cape Ann a Large Brigantine bound from London to Boston Loaden with Military Stores, the Inventory of which I have the pleasure to inclose you—Cape Ann is a very open Harbour and accessable to Large ships, which Made Me immediatly Send of Colonel Glover and Mr Palfrey, with orders, to raise the Minute Men & Militia of that part of the Country, to have the Cargo Landed without Loss of time, & Guarded up to this Camp, this I hope they will be able to effect, before it is Known to the enemy, what Port she is Carried into, I sincerely Congratulate you on this very great acquisition, & am Sir Your Most H: St

Go: Washington


Manly has allso taken a sloop in the ministerial Service, & Capt. Adams in the schooner Warren, has taken a Schooner Laden with Potatoes & turnips bound to Boston, & Carried her into Portsmouth.

